Citation Nr: 1036892	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-19 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for bilateral sciatic 
nerve neuropathy, secondary to service-connected lumbar spine 
degenerative disc disease (DDD), and if so, whether the reopened 
claim should be granted.


WITNESSES AT HEARING ON APPEAL

The Veteran and his Doctor


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active naval service from July 1965 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In connection with this appeal the Veteran and his private doctor 
testified at a hearing before the undersigned Veterans Law Judge 
at a VA facility in Las Vegas, Nevada in May 2010.  A transcript 
of the hearing is associated with the claims files. 


FINDINGS OF FACT

1.  In an unappealed August 2006 rating decision, the Veteran was 
denied entitlement to service connection for a bilateral sciatic 
nerve condition/leg pain.  

2.  The evidence associated with the claims file subsequent to 
the August 2006 rating decision includes evidence that relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of evidence already of record, 
and raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for bilateral sciatic nerve 
neuropathy.

3.  Bilateral sciatic nerve neuropathy is etiologically related 
to the Veteran's service-connected DDD of the lumbar spine.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim 
of entitlement to service connection for bilateral sciatic nerve 
neuropathy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

2.  Bilateral sciatic nerve neuropathy is proximately due to or 
the result of service-connected DDD of the lumbar spine.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the Board has determined that the evidence 
currently of record is sufficient to substantiate the Veteran's 
entitlement to service connection for bilateral sciatic nerve 
neuropathy.  Therefore, no further development is required under 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009). 

Legal Criteria

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Service Connection

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Claim to Reopen

The Veteran originally filed his claim of entitlement to service 
connection for a bilateral sciatic nerve condition in December 
2005.  The Veteran was denied entitlement to service connection 
in an August 2006 rating decision, on the basis that the evidence 
failed to show that the Veteran had a bilateral sciatic nerve 
disability that was related to his service-connected lumbar spine 
DDD.  The Veteran did not appeal this decision.

The evidence of record at the time of the August 2006 rating 
decision included the following:  the Veteran's service treatment 
records (STRs); an April 2006 treatment note from the Veteran's 
private physician showing that the Veteran reported experiencing 
pain into both legs with flashes of hot, cold, and numbness; a 
May 2006 VA examination report in which the examiner reported 
that in her opinion, the Veteran did not have a sciatic nerve 
condition; and a February 2007 treatment note from another of the 
Veteran's private physicians, Dr. A.R., in which it is reported 
that the Veteran experienced pain radiating down into his legs 
that was mostly consistent with lumbar radiculopathy at multiple 
levels.

The evidence that has been received since the August 2006 rating 
decision includes the following:  a January 2008 nerve conduction 
study (NCS) report indicating that the study was negative for a 
left or right L5-S1lumbosacral radiculopathy; a December 2008 
treatment note from Dr. S.A. showing the Veteran to have a 
diagnosis of sciatica; a July 2009 physical therapy note showing 
that the Veteran was receiving physical therapy for DDD of the 
lumbar spine and right lower extremity radiculopathy; and May 
2010 testimony from the Veteran's private physician, Dr. S.A., at 
which time he reported that the Veteran definitely had a 
diagnosis of bilateral sciatica, right worse than the left, which 
was a result of the Veteran's service-connected lumbar spine DDD.  

The Board finds that the medical evidence showing that the 
Veteran has bilateral sciatica and Dr. S.A.'s Board testimony 
linking the Veteran's sciatica to his service-connected DDD of 
the lumbar spine are new and material.  In this regard the Board 
notes that the evidence is not cumulative or redundant of the 
evidence previously of record.  Moreover, it is sufficient to 
raise a reasonable possibility of substantiating the claim.  
Accordingly, reopening of the claim for entitlement to service 
connection for bilateral sciatic nerve neuropathy is in order.

Service Connection for Bilateral Sciatic Nerve Neuropathy

At the outset, the Board notes that the Veteran asserts that he 
experiences pain that radiates from his back into his lower 
extremities and that he has experienced such pain since 
approximately 2005.  The Veteran is competent to state when he 
first experienced radiating pain into his legs.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Moreover, the Board has found the Veteran to be credible.

In May 2006, the Veteran was afforded a VA examination.  At that 
time, the Veteran reported a one and a half year history of 
bilateral leg pain, the right side worse than the left.  He 
reported that the pain began mid-thigh and went down to the 
posterior calf.  The Veteran also reported that he had 
experienced increased weakness in his leg over the past year.  
The examiner reported that the numbness the Veteran experienced 
in his lateral thighs was consistent with lateral femoral 
cutaneous nerve syndrome and not sciatica or nerve root 
compression.  In this regard, the examiner noted that the Veteran 
did not complain of pain traveling from his back into his legs, 
but rather, from the mid-thigh area to the posterior calf.  The 
examiner reported that it was less likely than not that the 
Veteran's bilateral leg pain was caused by or the result of his 
service-connected lumbar spine DDD.  With respect to the 
Veteran's sciatic nerve, the examiner reported that she did not 
believe that the Veteran had a sciatic nerve problem, therefore 
any sciatic nerve issue would be less likely than not caused by 
or the result of the Veteran's lumbar spine DDD.  

A review of the private medical records on file shows that in 
April 2006, the Veteran was seen by his chiropractor, Dr. S.A.  
At that time, the Veteran reported experiencing frequent pain 
down both legs.  He reported that his legs experienced flashes of 
hot and cold, as well as some numbness.  The Veteran also had a 
positive Lasegue's test, bilaterally, producing severe pain at 40 
degrees with radiation into both hips.  

In February 2007, the Veteran was referred to Dr. A.R. for pain 
management.  At that time, the Veteran reported low back pain 
radiating down both legs.  Dr. A.R.'s impression was that the 
Veteran had pain radiating down the legs which was mostly 
consistent with lumbar radiculopathy at multiple levels.  
Additionally, Dr. A.R. reported that the Veteran clearly had 
mechanical and radicular components to his pain.  

Also of record is a December 2008 treatment note from Dr. S.A.  
At that time, the Veteran again reported frequent pain in both 
legs.  Again, the Veteran had a positive Lasegue's test, 
bilaterally, producing severe pain at 40 degrees with radiation 
into both hips.  At that time, Dr. S.A. diagnosed the Veteran 
with sciatica.  

Also of record is a July 2009 physical therapy treatment note.  
The note indicates that the Veteran was relieving physical 
therapy for lower back pain, lumbar spine DDD, and right lower 
extremity radiculopathy.  

In May 2010, the Dr. S.A. submitted a letter in support of the 
Veteran's claim.  In his letter, Dr. S.A. stated that the 
diagnosis of the sciatica was determined by a positive Lasegue's 
test, also known as a straight leg raising test (SLR test).  Dr. 
S.A. reported that sciatica pain can be induced in the affected 
nerve by stretching, which the SLR test does.  Additionally, Dr. 
S.A. noted that increased pain following the limitation in an SLR 
test is more characteristic of conditions affecting spinal nerve 
roots and the sciatic nerve.  

In May 2010, Dr. S.A. also provided testimony at the Veteran's 
Board hearing.  At that time, Dr. S.A. essentially stated that 
the Veteran definitely had a diagnosis of sciatica and that the 
diagnosis was definitely related to the Veteran's service-
connected lumbar spine DDD.  

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed by 
the physicians and whether (and the extent to which) they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the 
findings of a physician are medical conclusions that the Board 
cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 
(1991); the Board is free to assess medical evidence and is not 
obligated to accept a physician's opinion.  Wilson v. Derwinski, 
2 Vet. App. 614 (1992).

The Board finds the opinion provided by the Veteran's private 
physician to be more probative than that provided by the VA 
examiner.  In this regard, the Board notes that the Veteran has 
reported that he has experienced pain that radiates from his back 
down into his legs.  At the VA examination the Veteran reported 
that he had pain from his mid-thigh to his posterior calf.  It 
was noted that the Veteran did not have pain in his upper thigh 
and so the examiner determined that the pain could not be a 
result of the Veteran's service-connected lumbar spine DDD 
because the pain didn't radiate from the back into the legs.  The 
Board finds that a review of the examination report shows that 
the Veteran appeared to be indicating that he currently had pain 
in his legs from mid-thigh level to posterior calf.  It does not 
appear that the Veteran reported that he never experienced pain 
in his upper thigh.  Additionally, the Veteran has repeatedly 
reported that he experiences pain from his back down into his 
legs and the Board has found the Veteran to be credible.  
Therefore, the VA examiner failed to adequately take the 
Veteran's lay statements of symptomatology into account when 
forming her diagnosis and opinion.

Additionally, the VA examiner cited to an electromyogram (EMG) 
completed in 2000, which revealed a normal nerve study.  The 
Veteran has reported that he did not begin to experience pain in 
his legs until approximately 2005, at which time he filed his 
claim for entitlement to service connection.  A current EMG was 
not performed because the Veteran indicated that the pain he 
experienced from the last one was so great that he was hesitant 
to have another performed unless it was absolutely necessary.  As 
the VA examiner relied on outdated test results when forming her 
opinion, the diagnosis and opinion provided are not adequate to 
be the basis of a denial of benefits.   

In sum, the Veteran's treating physician has provided VA with not 
only a diagnosis of sciatica, but has also linked the Veteran's 
diagnosis of sciatica to his service-connected lumbar spine DDD.  
The Board finds that the evidence in favor of the claim of 
entitlement to service connection for bilateral sciatic nerve 
neuropathy is at least in equipoise with that against the claim.  
Therefore, entitlement to service connection for bilateral 
sciatic nerve neuropathy is warranted.


							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that new and material evidence has 
been presented, reopening of the claim of entitlement to service 
connection for bilateral sciatic nerve neuropathy is granted.

Entitlement to service connection for bilateral sciatic nerve 
neuropathy is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


